DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Application, claims, and preliminary amendments filed 7/29/2020.
Claims 7-10, 15-21, 28-31, 36-42 have been cancelled.
Claims 1-6, 11-14, 22-27, 32-35 have been examined and are pending.
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 11-14, 22-27, 32-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1 and 22: 
Step (d): combining a weighted business logic score for each customer with said customer weighted availability score in said availability list;
Step (e): generating a ranking list wherein said plurality of customers are ranked by the combined business logic score and weighted availability score of each customer. 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, step of combining weighted scores and generating a ranking, as drafted, is not technical in nature but instead is a business decision to manage customer relationships (e.g. between sales rep and customer) thus falling into Certain Methods of Organizing Human Activity.  Furthermore, the mere nominal recitation of a generic computer components (e.g.: “a database; communication means to communicate with a plurality of data providers …; and a processor”) does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts and link them to a field of use (i.e. in this case customer relationship management) or serve as extra-solution activity. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: “a. communicating with a plurality of data providers to acquire information associated with each customer's computer-trackable use of one or more computing devices; b. for each customer, acquiring data associated with availability events in said information; processing said acquired data including applying a weighting factor during said processing; and calculating a weighted availability score for the customer; c. generating an availability list comprising the weighted availability score of each customer; … f. transferring said ranking list to a customer engagement system for engaging with each customer according to their ranking order on said ranking list; and g. acquiring from said customer engagement system engagement data associated with said engaging for each customer in said plurality of customers.…”
However, these elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel nor new technique nor technical solution for “scoring” information, nor is it a technical solution for “communicating with data providers” nor “receiving” and “acquiring” information from such providers, nor a new or novel or technical method of storing data. Note that there is no particular scoring method recited nor provided in the claims. These additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Instead, these features merely serve to generally “apply” the aforementioned concepts and link them to a field of use or are pre-solution (i.e. extra-solution) activity in regards to the already identified abstract idea and do not serve to integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to generally “apply” the aforementioned concepts via generically described computer components (as mentioned supra) and “link” them to a field of use (i.e. customer relationship management), or as insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components, and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claims 2 and 23 recite the following: “adjusting said weighted business logic score for at least a portion of said customers based on said engagement data; and i. adjusting said weighting factor applied during said processing.” However, these features are part of the identified abstract idea and as such cannot be significantly more than such idea.
 As another example, dependent claims 3 and 24 recite the following: “sending said engagement data to said plurality of data providers.” However, sending data is extra-solution activity. There is no technical solution here regarding sending of data. Therefore this is not significantly more than the aforementioned abstract idea and does not provide an inventive concept. 
Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 6, 22, 23, 25, 26, 27 are rejected under 35 U.S.C. 103 as obvious over Bernier et al. (US 8,744,890 B1; hereinafter, "Bernier") 

Claims 1, 22:
Pertaining to claims 1 and 22, exemplified in the method steps of claim 1, Bernier teaches the following:
A method of optimizing a customer engagement, the method comprising: 
a. communicating with a plurality of data providers to acquire information associated with each customer's computer-trackable use of one or more computing devices and b. for each customer, acquiring data associated with availability events in said information (Bernier, see at least Fig. 12 e.g. parameters include “Customer Availability entered” and “Customer availability learned”, and per [7:55-60] and [11:25-30] “…For example, the parameters [information] may include customer availability [data associated with availability events] (e.g., provided by the system, provided by one or more workers, based on feedback provided by one or more workers, provided by the customer, obtained via an API configured to facilitate access to a customer calendar, and/or based on other information obtained via the system)…”; applicant’s “communicating with a plurality of data providers to acquire information” reads on Bernier’s obtaining parameters via an API configured to facilitate access to a customer calendar); 
[for each customer,]
processing said acquired data including applying a weighting factor during said processing (Bernier, see at least Fig. 13 and at least [11:40-50] e.g.: “In some implementations, one or more parameters associated with the availability factor may be weighted. In some implementations, one or more bonuses may be associated with an activity when determining a score for availability…”); and 
calculating a weighted availability score for the customer (Bernier, see at least Fig. 13 in conjunction with Fig. 25 and at least [11:40-50] e.g.: “…one or more penalties [weight] may be associated with an activity when determining a score for availability. For example, a penalty may be associated with a known schedule conflict determined based on worker availability and/or customer availability.”; see also at least Fig. 25 #2504 “score display portion” showing weighted availability scores for various customers, Doctors A-E, of a sales representative; e.g. weighted availability score of 0.7 for Dr. A.); 
c. generating an availability list comprising the weighted availability score of each customer (Bernier, see at least Fig. 25 and associated disclosure; e.g. [51:55-52:10]; here 2504 is a “score display portion”, weighted availability scores for various customers, i.e. customers of a sales rep, who are Doctors; their respective weighted availability scores are shown in portion 2504 e.g. 0.7 for Dr. A. and 0.4 for Dr. B.

    PNG
    media_image1.png
    768
    1046
    media_image1.png
    Greyscale

); 
d. combining a weighted business logic score for each customer with said customer weighted availability score in said availability list (Bernier, see at least [51:55]-[52:10] and Fig. 6 and Fig. 25, where Fig. 25 as noted supra shows a visual combination of various weighted scores for each customer; e.g. a weighted pacing score [business logic score] and a weighted availability score [weighted availability score]; applicant’s availability list reads on Bernier’s list of customers with associated weighted availability scores); 
e. generating a ranking list wherein said plurality of customers are ranked by the combined business logic score and weighted availability score of each customer (Bernier, see at least [15:60-65] teaching e.g.: “…a suggestion displayed via the calendar management module may be displayed with an indicator of importance (e.g., a color, or rank…)…”; therefore, the Examiner finds that there is motivation to display Bernier’s list per Fig. 25 as a ranked list. Also, per Fig. 6, there is shown a rank of groups of customers, providing further motivation to try the same ranking for the list of Fig. 25. See also at least [27:45-62] e.g. “…The suggestion determination module 122 may provide a predetermined number of suggestions with the highest scores (or lowest scores) to the worker… In some implementations, an importance of a suggestion may be represented by an icon, label…, rank relative to other suggestions, etc…”; In view of these teachings, the Examiner finds there is motivation, to explicitly display the list of suggestions described e.g. per Fig. 25 as a ranked list, e.g. similar to Fig. 6, based on the combination of associated scores shown for each respective customer, e.g. per Fig. 25 #2504, and therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have generated the suggestion of Fig. 25 using a ranking system where the shown customer list is due to a ranking of the shown combination of the respective weighted scores, e.g. as shown in Fig. 25 #2504, because “The test for obviousness is… what the combined teachings of the reference(s) would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981) and because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649); 
f. transferring said ranking list to a customer engagement system for engaging with each customer according to their ranking order on said ranking list (Bernier, see at least [51:55]-[52:10] and Fig. 25 – a daily schedule for a worker, e.g. sales rep, regarding suggestions for engagement with various doctors [customers] is shown in an interface); and 
g. acquiring from said customer engagement system engagement data associated with said engaging for each customer in said plurality of customers (Bernier, see at least Fig. 27, and [53:44]-[54:30] e.g. the sales rep may enter information into the system as “Activity Information” such as Notes about customer engagement, etc…).

Claims 2, 23:
Bernier teaches the above limitations upon which these claims depend. Furthermore, Bernier teaches the following:
… further comprising: h. adjusting said weighted business logic score for at least a portion of said customers based on said engagement data and i. adjusting said weighting factor applied during said processing. (Bernier, see at least fig. 13 and Fig. 25 – pacing score is adjusted based on sales rep’s engagement with a customer; adjustment may be due to Activity relative weights - e.g.: “When optimal pace is followed, full performance of a workflow associated with a customer can be achieved. Once a worker fails behind in pacing, targets are at risk and a customer's score is accelerated, etc…”); 

Claims 4, 25: 
Bernier teaches the above limitations upon which these claims depend. Furthermore, Bernier teaches the following:
… wherein said processing comprises generating availability event structures (Bernier, see at least graphs 1702 and 1704 and [45:63-68] e.g. correlations between worker availability and customer availability).

Claims 5, 26: 
Bernier teaches the above limitations upon which these claims depend. Furthermore, Bernier teaches the following:
… comprising generating an availability score from said availability event structure (Bernier, see at least graphs 1702 and 1704 and [45:63-68] e.g. correlations between worker availability and customer availability to determine a score related to an availability factor, etc…; see also at least Fig. 25 and associated disclosure).

Claims 6, 27: 
Bernier teaches the above limitations upon which these claims depend. Furthermore, Bernier teaches the following:
… wherein said acquired data comprises an availability score (Bernier, see at least Fig. 25 and associated disclosure).

Claims 3, 11-14, 24, 32-35 are rejected under 35 U.S.C. 103 as obvious over Bernier in view of Davis (U.S 2014/0108183 A1; hereinafter, "Davis").

Claims 3, 24: 
Although Bernier teaches the above limitations upon which these claims depend, and teaches, as shown supra, retrieving information from outside sources, e.g. via an API which facilitates accessing a customer’s calendar to retrieve customer availability information, and Bernier teaches updating his system with “Activity Information” [engagement data], Bernier may not explicitly teach sending such information as per the below recited feature. However, Bernier in view of Davis teaches the following:
… further comprising sending said engagement data to said plurality of data providers (Davis, see at least [0041], teaching: “…A real time bidding (RTB) system can also be put in place for trading tasks and customers. Service providers can place [send] their tasks or customers into a real time auction [data provider] and set a minimum price and a time that the bidding ends. Other service providers can then bid on the task or customer based on the details presented to a purchaser about the task. The bidding can be priced in system credits. In one configuration, the system can provide a recommended credit purchase price so that a reasonable starting bid price can be established or an early buy-out price can be set by the service provider…” see also at least [0068])
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Davis (directed towards sending information about interactions with customers [engagement data] to a RTB auction which disseminates to a plurality of bidders) which is applicable to a known base device/method of Bernier (already directed towards a system which collects customer information and  customer engagement data and disseminates to sales representatives) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Davis to the device/method of Bernier in order to take advantage of the efficiency of Davis’ RTB auction technique to match Bernier’s customers with his sales representatives because Bernier and Davis are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Claims 11, 32:
Although Bernier teaches the above limitations upon which these claims depend, and teaches, as shown supra, retrieving information from outside sources, e.g. via an API which facilitates accessing a customer’s calendar to retrieve customer availability information, Bernier may not explicitly teach acquiring such information as per the below recited feature. However, Bernier in view of Davis teaches the following:
… further comprising acquiring said information from a real-time bidding (RTB) network. (Davis, see at least [0041], teaching: “…A real time bidding (RTB) system can also be put in place for trading tasks and customers. Service providers can place their tasks or customers into a real time auction [data provider] and set a minimum price and a time that the bidding ends. Other service providers can then bid on the task or customer based on the details [information] presented [acquired] to a purchaser about the task. The bidding can be priced in system credits. In one configuration, the system can provide a recommended credit purchase price so that a reasonable starting bid price can be established or an early buy-out price can be set by the service provider…” see also at least [0068])
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Davis (directed towards acquiring customer information from a RTB auction) which is applicable to a known base device/method of Bernier (already directed towards a system which collects customer information and  customer engagement data and disseminates to sales representatives) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Davis to the device/method of Bernier in order to take advantage of the efficiency of Davis’ RTB auction technique to match Bernier’s customers with his sales representatives because Bernier and Davis are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Claims 12, 33:
Bernier/Davis teaches the above limitations upon which these claims depend. Furthermore, Bernier teaches the following:
… comprising extracting availability information from said RTB network information by performing any combination of the following tasks: combining a plurality of events; filtering said plurality of events into availability significant and insignificant events; identifying the customer's activity time; and analyzing whether each event is superficial and immediate, or an in-depth event (Bernier, see at least graphs 1702 and 1704 and [45:63-68] e.g. correlations between [combining events] worker availability and customer availability to determine a score related to an availability factor, etc…; see also at least Fig. 25 and associated disclosure).
Claims 13, 34: 
Bernier/Davis teaches the above limitations upon which these claims depend. Furthermore, Bernier teaches the following:
… further comprising creating a time-based availability structure based on said plurality of events (Bernier, see at least graphs [9:50-60] e.g.: “…In some implementations, the suggestion determination module may determine a score for an activity based on a current location of the worker and/or a current time and schedule of the worker. The suggestion determination module may obtain location information for the worker via, for example, a client device associated with the worker, schedule information for the worker that includes location, and/or other information associated with the location for the worker. In these implementations, the suggestion determination module may determine suggestions that comprise specific location information and/or specific timing information related to performing the activity…”)
Claims 14, 35: 
Bernier/Davis teaches the above limitations upon which these claims depend. Furthermore, Bernier teaches the following:
… further comprising tagging events based on a predefined activity type (Bernier, see at least [41:47-59] e.g.: “…a predetermined number of graphs may be displayed in the metrics display portion 806, with a dropdown 50 menu for each graph that includes items relating to the strategy.
For example, menu items may include customer, workflow, segment, and/or other information relating to the strategy. One or more of the predetermined number of graphs may display data relating to workflows associated with the strategy. For example, the graphs to display data relating to workflows may include drop down menu. The menu items may include the names of some or all of the workflows, a menu item for all workflows, and/or other menu items.
Metrics display portion 806 may also display one or more recommendations for revising the strategy…”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622